Citation Nr: 0305215	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  01-08 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound injury to the left arm, Muscle Group VI, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for scars of the left 
buttock and scrotum, residuals of a gunshot wound injury, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for mycotic fungus of 
the feet, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to April 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the veteran's claims for a 
disability rating in excess of 20 percent for residuals of a 
gunshot wound to the left arm, Muscle Group VI, a disability 
rating in excess of 10 percent for scars of the left buttock 
and scrotum, residuals of a gunshot wound injury, and a 
disability rating in excess of 10 percent for mycotic fungus 
of the feet, and granted an increased rating for the 
veteran's low back strain from noncompensable (zero percent) 
to 10 percent disabling.  The veteran filed a timely appeal 
to these determinations, claiming entitlement to increased 
disability ratings for all of these disorders.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The veteran's residuals of a gunshot wound injury to the 
left arm required extended treated in service, with no 
evidence of explosive effect, residuals of debridement, or 
infection, and there is no evidence of any significant muscle 
damage.

3.  The veteran's scars of the left buttock and scrotum are 
well-healed, smooth, nontender, nonadherent and asymptomatic, 
and cause no limitation of functioning.

4.  The veteran's low back strain causes characteristic pain 
on motion, but has not been shown to cause muscle spasm on 
extreme forward bending or loss of lateral spine motion, 
unilateral, in the standing position.
 
5.  The veteran's mycotic process of the feet is generally 
well-controlled with the use of medicated creams, and is 
manifested by tinea pedis and onychomycosis which cause 
intermittent eczema with exfoliation and itching over an 
extensive area, but affect no more than 20 percent of the 
veteran's entire body, and do not require the use of systemic 
therapy.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of a gunshot wound injury to the left 
arm, Muscle Group VI, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7, 4.10, 4.40, 4.73, Diagnostic Code 5317 (2002); 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159). 

2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a gunshot wound injury to the left 
buttock and scrotum with scars have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (as 
in effect both prior to and on August 30, 2002); (2002); 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).

3.  The schedular criteria for an evaluation in excess of 10 
percent for a low back disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.73, Diagnostic 
Code 5317 (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).

4.  The schedular criteria for an evaluation in excess of 10 
percent for mycotic fungus of the feet have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (as 
in effect both prior to and on August 30, 2002); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims, as well as notice of the specific 
legal criteria necessary to substantiate his claims.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in November 2000, in the statement of 
the case (SOC) issued in December 2000, in the supplemental 
statement of the case (SSOC) issued in August 2002, at the 
time of a hearing before an RO hearing officer in September 
2000, and in correspondence to the veteran have provided him 
with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in January 2003, the veteran was advised of 
the recent enactment of the VCAA, and was provided with 
detailed information about the new rights provided under the 
VCAA.  The letter described the evidence needed to establish 
the veteran's claims, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The Board finds, therefore, that 
such documents are in compliance with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran and his representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate the veteran's claims.  The Board concludes that 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment notes and medical statements, VA 
outpatient treatment notes, and examination reports, 
including medical opinions, photographs from the veteran, and 
several personal statements made by the veteran in support of 
his claim.  The RO has obtained all pertinent records 
regarding the issues on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claims.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Pertinent Laws and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

I.  Increased rating claims for residuals of gunshot wound 
injuries 

A review of the veteran's service medical records reveals 
that he suffered a mild gunshot wound to the right testicle 
on March 5, 1944, when he was wounded by enemy fire on Los 
Negros Island in The Republic of the Philippines.  Treatment 
records indicate that this injury caused a lacerated wound, 
and involved superficial structures.  Although the precise 
treatment provided for this injury is unclear, the Board 
observes that at the time of examination in February 1945, 
the veteran reported that he was hospitalized for about 2 
months for treatment, and then returned to full duty.

These records also indicate that the veteran suffered a 
moderately severe gunshot wound to the posterior aspect of 
the left elbow on October 20, 1944, when he was wounded by 
enemy fire in Leyte, The Republic of the Philippines.  The 
veteran also sustained a "minor abrasion to the right 
buttock" at the same time.  Treatment records from that 
period indicate that the veteran's left arm wound was 
cleansed and debrided, sulfonated, then covered with a 
Vaseline gauze dressing.  Examination of the left elbow 
revealed a punched out wound of entrance on the posterior 
aspect of the left elbow, with no exit wound.  There was no 
indication of any infection.  All motions of the joint were 
limited.  X-rays of the left elbow area on October 29, 1944 
revealed no evidence of any fracture or dislocation, but 
there were numerous metallic fragments at the posterior 
aspect of the left humeral shaft, with one fragment measuring 
1.7 x 1.3 centimeters near the posteromedial aspect.  X-rays 
of the buttock revealed no evidence of any foreign bodies or 
fractures, and normal relations of the sacroiliac, hips 
joints, and symphysis pubis.

In November 1944, it was noted that the veteran's 
posteromedial left arm still retained a fragment of shrapnel, 
approximately 1.2 x 1.3 centimeters in size.  Therefore, on 
November 11, 1944, the veteran underwent the extraction of 
this foreign body through a small stab incision.  One suture 
was used to close this incision.  A note dated November 24, 
1944 states that the veteran's massage therapy was being 
discontinued, as the veteran had a full range of motion and 
good muscle tone and strength.

The Board notes that although the veteran was initially 
hospitalized for treatment of his gunshot wound injury on 
October 25, 1944, beginning in early December 1944 the 
hospital treatment provided consisted primarily of treatment 
for a severe fungal infection of the feet, which required 
evacuation to the United States for treatment and, 
eventually, led to the veteran's Medical Board discharge in 
April 1945.

Following discharge, the veteran underwent a VA examination 
in September 1945.  At that time, an orthopedic examination 
revealed a gunshot wound scar on the back of the left arm, 7 
inches above the olecranon, approximately 1/2 inch in diameter.  
It was smooth and non-adherent.  There was also a scar on the 
medial surface of the left upper arm, approximately 1/2 inch in 
diameter, which the veteran reported was a scar over the 
incision from which the bullet fragment was removed.  The 
veteran reported that his left arm hurt when making certain 
movements. The examiner also noted the presence of a gunshot 
wound scar on the left buttock, approximately 2 inches long, 
at the outer end of the gluteal fold.  It was smooth, flat 
and nonadherent.  The veteran complained of pain in the 
buttock upon standing for long periods, and aching sensation 
in cold weather.  The examiner rendered a diagnosis of scars, 
gunshot wounds, multiple, asymptomatic.

A few years later, in May 1948, the veteran again underwent a 
VA examination.  At that time, the veteran stated that he had 
been getting along well since the time of the prior 
examination in September 1945, and that he had not lost any 
time from work on account of his service injuries, and had 
not received any medical treatment since that time, except 
for treatment for a sore throat.  On examination, the veteran 
stated that the gunshot wound to the right testicle did not 
bother him.  He complained of rheumatic pains in the buttocks 
and arms with exertion, which he described as a "throbbing 
sensation."  He also had some complaints with weather 
changes.  

The examiner noted the presence of a faint, 1/2 inch scar in 
the right scrotum.  The testicle was of normal size and 
consistency.  

There was also a gunshot wound scar in the left buttock at 
the outer margin of the gluteal fold, 1 1/2 inches long.  It 
was described as smooth and nonadherent.  

Examination of the left arm revealed a smooth, nonadherent 1/2-
inch gunshot wound scar in the posterior aspect of the left 
arm, 2 inches above the tip of the olecranon.  This was 
described as an entrance wound.  There was also a smooth, 
nonadherent 1/2-inch gunshot wound scar in the posteromedial 
aspect of the left arm, 6 inches above the tip of the 
olecranon. This was described as an exit wound.  The left 
upper arm was 1/2 inch shorter than the right, and the left 
forearm was 1/4 inch shorter than the right, which was said to 
represent "the normal difference in a right handed man."  
Motion and reflexes were normal.  The examiner rendered 
diagnoses of a scar, gunshot wound, penetrating, left arm, 
mildly symptomatic, scar gunshot wound, left buttock, very 
mildly symptomatic, and scar, gunshot wound, right testicle, 
asymptomatic.

More recent evidence includes private treatment records from 
several sources dated from June 1984 to August 2000, as well 
as VA outpatient treatment notes dated from January 1998 to 
June 2000.  A thorough review of these records reveals that 
in December 1985, the veteran was seen at Group Health, Inc. 
for complaints of left arm pain "for about 1 month."  On 
examination, the pain was localized to the heads of the 
triceps muscle, but the muscle itself was nontender to 
palpation.  The final diagnosis was of left arm pain of 
uncertain etiology, possible muscle strain.  The examiner 
also noted that this could be osteoarthritis related to the 
veteran's previous injury, which apparently was a reference 
to his gunshot wound injury.  He was again seen at that 
facility in June 1986 for complaints of arm pain.  No 
diagnosis was rendered at that time, but it appears that x-
rays were taken, as a note dated later that day indicated 
that the veteran was notified that his left humerus was 
normal except for detached metallic fragments.  The remainder 
of these private records, from several sources, are negative 
for any recorded complaints or diagnoses of, or treatment 
for, residuals of his inservice gunshot wounds.

In August 2000, the veteran underwent a VA examination of his 
gunshot wounds.  At that time, the examiner did not note any 
complaints related to the veteran's left arm, buttock or 
scrotum.  Physical examination revealed a well-healed 2 
centimeter surgical incision on the lower left buttock, as 
well as a well-healed 2 centimeter surgical incision over the 
posteromedial aspect of the left upper arm.  There was no 
tenderness or erythema present at either site.  Examination 
of the veteran's genitalia including the scrotum failed to 
reveal evidence of a visible scar or surgical incision.  The 
examiner stated that pain did not significantly limit the 
veteran's functional ability, there was no limitation of 
motion due to pain on use, there was no additional loss of 
range of motion due to pain on use, and there was no excess 
fatigability, incoordination or pain on movement.  The 
examiner rendered a relevant diagnosis of status post gunshot 
wounds to the left buttock, left upper arm and the scrotum.

The criteria for the evaluation of residuals of healed 
shrapnel wounds involving muscle groups are set forth in 38 
C.F.R. § 4.56.  The criteria consist of the type of injury, 
the history and complaint, and the objective findings.  A 
slight disability of the muscles involves a simple wound of 
the muscle without debridement or infection.  The service 
records should demonstrate a superficial wound with brief 
treatment and return to duty.  There must have been healing 
with good functional results and no consistent complaints of 
cardinal symptoms of muscle injury or painful residuals.  The 
objective findings are a minimum scar, slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of inservice treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization. 
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound. The record must 
contain consistent complaints of cardinal symptoms of muscle 
wounds.  There must be evidence of inability to keep up with 
work requirements, if present.  The objective findings are 
entrance and, if present, exit scars which are so situated as 
to indicate a track of a missile through one or more muscle 
groups.  There are indications on palpation of loss of deep 
fascia, or loss of muscle substance or loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
impairment.  

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage:  
(a) x-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; (b) adhesions of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.

A.  Residuals of gunshot wound to the left arm

The veteran's residual of a gunshot wound injury to the left 
arm has been rated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code (DC) 5306, 
pursuant to which the severity of injuries to Muscle Group VI 
is evaluated.  The Board initially notes that as this 
evaluation has been in place for at least 20 years, it is 
protected pursuant to the provisions of 38 U.S.C.A. § 110.  
See also 38 C.F.R. § 3.951 (2002). 

DC 5306 states that Muscle Group VI includes those muscles 
responsible for extension of the elbow (long head of triceps 
is stabilizer or shoulder joint).  Muscles listed as part of 
this group include the extensor muscles of the elbow, 
including the triceps and anconeus.  As the evidence 
indicates that the veteran is right-handed, the rating 
criteria for the non-dominant side are for application.  
Pursuant to the rating criteria of DC 5306, a 20 percent 
rating is warranted if impairment of this muscle group is 
moderately severe.  If it is severe, a 30 percent rating is 
warranted.  

A review of the evidence detailed above reveals that the 
veteran was hospitalized and treated in service for a gunshot 
wound injury to the left arm, with no evidence of explosive 
effect, residuals of debridement, or infection.  There was no 
evidence of any significant muscle damage, and by late 
November 1944, the veteran was deemed to have full range of 
motion and good muscle tone and strength.  The veteran 
currently has two well-healed, smooth nonadherent scars of 
the left arm, one of which represents an entrance wound, the 
other representing a surgical incision for extraction of a 
shrapnel fragment. (The Board observes that the May 1948 
finding of an "exit wound" in the left arm appears to 
represent the surgical incision wound, based on the service 
medical record reports and all of the medical findings both 
before and after this examination).  These findings 
correspond, at best, to the moderately severe level of 
disability contemplated by a 20 percent rating under DC 5306.  
However, there is no evidence of the criteria contemplated 
for a 30 percent rating under DC 5306, such as extensive 
debridement, prolonged infection, sloughing of soft parts, 
intermuscular binding and cicatrization, adherent scars, 
explosive missile effects, visible muscle atrophy, or other 
signs of severe muscle damage.  On the contrary, at the time 
of the veteran's most recent VA examination, the veteran did 
not complain of any left arm symptoms, and the only relevant 
finding was of the 2 well-healed scars described above.  
Therefore, the Board finds that the evidence does not support 
an increased rating for the veteran's residuals of a gunshot 
wound to the left arm under DC 5206.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other related 
codes.  However, given that the veteran's scars of the left 
arm have been found to be wholly asymptomatic, with no 
evidence of tenderness or sensitivity, adhesions, muscle 
herniation, underlying tissue loss, loss of muscle strength, 
inflammation, edema, keloid formation, or disfigurement, a 
rating under the codes which evaluate the severity of scars 
would not result in a higher rating. 

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for the veteran's residuals of a gunshot 
wound injury to the left arm, Muscle Group VI.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

B.  Residuals of a gunshot wound to the left buttock and 
scrotum

A review of the veteran's claims file reveals no evidence 
that the veteran's gunshot wound injuries to the left buttock 
and scrotum in service have resulted in any internal damage 
to those areas.  As a result, the veteran's residuals of 
gunshot wounds to the left buttock and scrotum have been 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.118, DC 7804, pursuant to which the severity of 
superficial scars which are tender and painful on objective 
demonstration are evaluated.  As this evaluation has been in 
place for at least 20 years, it is protected pursuant to the 
provisions of 38 U.S.C.A. § 110.  See also 38 C.F.R. § 3.951.  
Under this code, a 10 percent rating is the only, and 
therefore the highest, rating available.  Since the veteran 
has already been assigned the maximum 10 percent rating, a 
rating in excess of 10 percent under DC 7804 is not 
available.

The Board notes that effective August 30, 2002, VA revised 
the criteria for evaluating disorders of the skin, as 
codified at 38 C.F.R. §§ 4.118.  See 67 Fed. Reg. 49,590-
49,599 (2002).  Pursuant to Karnas v. Derwinski, 1 Vet. App. 
308 (1991), where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant normally applies, absent 
Congressional intent to the contrary.  Thus, the Board must 
analyze the severity of the veteran's residuals of gunshot 
wounds to the left buttock and scrotum under the revised 
regulations as well.

In considering these new criteria, the Board initially notes 
that the RO has not had an opportunity to consider the 
veteran's disorder under these new criteria, as they became 
effective after the veteran's claims were certified and 
forwarded to the Board in July 2002.  Therefore, the Board 
must consider whether or not the veteran would be prejudiced 
if the Board were to proceed with appellate consideration of 
the claim without first giving the RO the opportunity to 
consider the new skin regulations.

In this regard, the Board notes that in January 2003, the 
Board sent the veteran a lengthy letter advising him of the 
change in the law regarding the evaluation of skin 
disabilities, and enclosed a copy of the new criteria of the 
relevant rating codes, including DCs 7804, 7805, and 7806 
(relating to scars), effective on and after August 30, 2002.  
The veteran was advised that he was being allowed an 
additional 60 days from the date of the letter to respond to 
the new rating criteria, and that, if he did not respond 
prior to the expiration of the 60-day period, the Board would 
proceed with his appeal at that time.  Therefore, the Board 
finds that since the veteran was duly informed of the change 
in the law, was provided with a copy of the revised criteria, 
and was offered an opportunity to present new evidence or 
argument in response, the veteran would not be prejudiced by 
the Board proceeding to the merits of the claim, and a remand 
would only result in needless delay and impose further 
burdens on the RO, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203, 207 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Under the new criteria of DC 7804, a 10 percent rating is 
assigned for superficial scars that are painful on 
examination.  A 10 percent rating is the only rating 
available under this code.  The Board thus finds that, based 
on the same rationale discussed above, a 10 percent rating is 
the highest rating warranted for the veteran's residuals of 
gunshot wounds to the left buttock and scrotum under DC 7804.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other related code 
sections.  However, given the complete lack of any complaints 
or findings of any disability whatsoever associated with the 
veteran's scars, which have consistently been described by 
examiners as smooth, nontender, nonadherent and asymptomatic, 
a rating under other code sections would not result in a 
higher rating.

II.  Increased rating for a low back strain

Evidence relevant to the current level of severity of the 
veteran's low back strain includes private treatment records 
dated from June 1984 to August 1996 from Minnesota Sport and 
Spine Rehabilitation, Inc.  These notes indicate that 
beginning in approximately June 1995, the veteran was seen 
for complaints of low back, bilateral buttock and posterior 
leg pain down to the mid-calf region, which he repeatedly 
reported began in May 1995.  The initial treatment notes 
indicated almost constant pain in the left buttock and 
posterior thigh, which was intensified with prolonged sitting 
or standing, forward bending activities, twisting movements, 
and rolling over in bed, intermittent pain in the right 
buttock and posterior thigh with similarly activities, and 
intermittent low back pain with similar activities.  This 
pain was said to cause sleep disturbance and functional 
limitations.  Treatment over the next year consisted 
primarily of various strengthening and stabilization 
exercises, as well as a home exercise program.  At the time 
of a final treatment in May 1996, the examiner stated that 
the veteran had an improved lumbar range of motion, with 
flexion to 80 percent of normal and extension to 70 percent 
of normal.  It was noted that he was experiencing only 
intermittent low back pain with forward bending activities, 
prolonged walking and prolonged sitting, and was also 
experiencing "mild occasional" left proximal posterior 
thigh dull pain with forward bending activities, prolonged 
sitting and prolonged standing.  The examiner commented that 
"Overall patient was experiencing less pain symptoms and 
improved tolerance of his functional activities."

A summary of progress notes from Minnesota Sport and Spine 
Rehabilitation, Inc. traced the history of the veteran's 
treatment at that facility from July 1995 to August 1996.  Of 
note is the fact that by October 1995, this summary indicated 
that the veteran's pain was "almost gone in LB [low back]," 
though he still had some pain over the left ischial 
tuberosity and the left hamstring.  However, several weeks 
later it was noted that the veteran was "almost pain free," 
with "very little pain in HS [hamstring]."

Also relevant are VA outpatient treatment notes dated from 
January 1998 to June 2000.  These notes indicate that in 
April 1999, the veteran presented with complaints of low back 
pain, which he reported had existed "for a year."  It does 
not appear that an examination was performed at that time.  
However, a diagnosis of back pain was rendered.  

In August 1999, the veteran indicted that his pain had 
cleared up, but that he had some pain in the upper and lower 
back when performing certain exercises.  It was noted the 
veteran was following a regimen of home exercises to 
alleviate his pain.  The assessment was that the veteran was 
progressing well and had met his treatment goals.  Therefore, 
he was discharged from the physical therapy service.

At the time of the veteran's August 2000 VA examination, the 
veteran complained of back pain which had persisted since 
service.  He stated that over the 55 years since his 
discharge from the military, the pain had progressed to the 
point where he had trouble bending over to pick items up off 
the floor.  He reported that he experienced low back pain 
when he sat for more than one hour to one and one-half hours, 
and that he could not ride in the car without getting out to 
stretch and walk every two hours.  

On physical examination, there was no tenderness to palpation 
or percussion of the veteran's lumbar spine.  Range of motion 
testing revealed flexion forward to 90 degrees, extension 
backward to 20 degrees, lateral flexion to the right and left 
to 40 degrees, and rotation to the right and left to 40 
degrees.  Deep tendon reflexes of the patellar and Achilles 
tendons were slightly depressed bilaterally, but symmetrical.  
Motor strength of the flexors and extensors of the hips, 
knees and ankles were symmetrically normal.  Babinski sign 
was absent.  The examiner stated that pain did not 
significantly limit the veteran's functional ability, there 
was no limitation of motion due to pain on use, there was no 
additional loss of range of motion due to pain on use, and 
there was no excess fatigability, incoordination or pain on 
movement.  X-rays of the veteran's lumbosacral spine 
reportedly revealed generalized osteopenia and rotoscoliosis 
of the lumbar spine, with early degenerative disc disease at 
multiple levels as well as facet changes at L5-S1.  The 
sacrum and sacroiliac joints were normal.  The examiner 
rendered a diagnosis of chronic lumbosacral strain.

The veteran's lumbosacral strain has been evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5295.  Pursuant to this code section, a 
10 percent rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain which is manifested by 
muscle spasm on extreme forward bending and a loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating is warranted when such lumbosacral strain is 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

A review of the evidence detailed above reveals that the 
veteran's primary low back complaint consists of low back 
pain, particularly when bending forward or sitting or 
standing in one position for extended periods.  This 
symptomatology is consistent with the 10 percent level of 
severity under DC 5295, which contemplated pain on motion.  
However, there is no evidence that the veteran has been found 
to suffer from either muscle spasm on extreme forward bending 
or a loss of lateral spine motion, unilateral, in the 
standing position.  On the contrary, the veteran's paraspinal 
muscles were noted to be completely normal on examination in 
August 2000, with no evidence of tenderness to palpation, and 
no muscle spasm was noted by the examiner on range of motion 
exercises.  Therefore, the Board finds that the evidence does 
not support an increased rating to 20 percent under the 
provisions of DC 5295.

The Board acknowledges that the veteran's low back strain has 
repeatedly been reported to be productive of pain.  However, 
this pain has been taken into consideration in granting the 
veteran a 10 percent disability evaluation under DC 5295, 
and, indeed, served as the primary basis for the assignment 
of this rating.  The Board also notes that the Court has held 
that evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, as the examiner who performed the August 2000 VA 
examination specifically stated that the veteran's pain did 
not significantly limit the veteran's functional ability, 
there was no limitation of motion due to pain on use, there 
was no additional loss of range of motion due to pain on use, 
and there was no excess fatigability, incoordination or pain 
on movement, the Board finds that consideration of these 
factors does not result in a higher disability rating.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other, related 
codes.  Therefore, the Board has considered the application 
of DC 5292, pursuant to which the severity of limitation of 
lumbar spine motion is evaluated.  Under this code, a 10 
percent rating is warranted for slight limitation of lumbar 
spine motion.  If such limitation is moderate, a 20 percent 
rating is warranted.  If it is severe, a 40 percent rating is 
for application.  

A review of the evidence reveals that in May 1996, the 
veteran's treating physician at Minnesota Sport and Spine 
Rehabilitation, Inc. commented on the veteran's range of 
lumbar spine motion.  While numerical degrees of motion were 
not reported, the examiner did state that the veteran's 
flexion forward was 80 percent of normal, and his extension 
backward was to 70 percent of normal.  In addition, on VA 
examination in August 2000, the veteran had flexion forward 
to 90 degrees, extension backward to 20 degrees, lateral 
flexion to both sides to 40 degrees, and rotation to both 
sides to 40 degrees.  The Board finds that the evidence shows 
that the veteran exhibits no more than a slight limitation of 
lumbar spine motion.  The Board also notes that at the time 
of treatment in May 1996, the veteran was undergoing 
rehabilitation following the sudden flare-up of low back pain 
in May 1995.  The more recent range of motion testing in 
August 2000 showed improvement even over the relatively good 
motion shown in May 1996.  Thus, the Board finds that an 
increased rating to 20 percent under DC 5292 for moderate 
limitation of lumbar spine motion is not warranted by the 
evidence.


III.  Increased rating for mycotic fungus of the feet

Evidence relevant to the current level of severity of the 
veteran's mycotic fungus of the feet includes treatment 
records from Minnesota Sport and Health Rehabilitation, Inc. 
from June 1984 to September 1996.  These records contain a 
single instance of treatment for generalized tinea pedis in 
November 1993.  At that time, scaling on both feet and the 
nails was noted.  The final diagnosis was generalized tinea 
pedis, and the veteran was given medicated cream to be used 
on the affected areas as needed.

Also relevant are VA outpatient treatment notes dated from 
January 1998 to June 2000.  While these records primarily 
reflected treatment for skin disorders on areas other than 
the veteran's feet, including his thighs, shoulders, legs, 
trunk and buttocks, several notes indicate treatment for skin 
disorders of the feet, including tinea pedis and 
onychomycosis.  These problems were said to involve both 
scaling and peeling areas between the toes as well as thick, 
dystrophic, elongated, discolored nails bilaterally.  
Treatment included the use of a testosterone patch and 
various medicated creams.

In August 2000, the veteran underwent a VA dermatological 
examination.  At that time, the veteran reported that he 
first developed a scaly rash, itching and soreness involving 
the areas between the toes and on the soles of his feet in 
service.  He stated that he continued to notice 
"intermittent problems" of this type, although the use of 
Lamisil cream on a daily basis generally kept the rashes 
under control.

On physical examination, the toe webs were clear.  There were 
occasional collarettes of scale over the soles of the feet 
suggesting the possibility of preceding tinea pedis.  All 10 
toenails showed yellow-white discoloration, hyperkeratosis, 
increased subungual debris and distal plate onycholysis 
consistent with onychomycosis.  The examiner rendered a 
diagnosis of a history consistent with tinea pedis, 
intermittently flaring, currently under good control with 
very minimal evidence of active tinea pedis on examination, 
and onychomycosis involving the toenails.  The Board notes 
that the examiner also rendered diagnoses of xerosis, 
moderate to severe, involving the lower extremities, a recent 
history of tinea corporis involving the buttocks, a reported 
history suggestive of tinea cruris, and scars of the left 
ventral upper arm, left inferior buttock, and right lateral 
scrotum.

The veteran again underwent a VA dermatological examination 
in November 2001.  At that time, the veteran reported a 
multi-year history of a scaling condition involving the soles 
of his feet and toe webs, with thickened changes involving 
the toenails.  He also stated that he noticed red areas of 
involvement at the affected sites which responded to the use 
of Lamisil.

On physical examination, the veteran was noted to have 
prominent hyperkeratosis and distal plated onycholysis and 
yellow-white discoloration involving all toenails.  He was 
also noted to have prominent lateral toe web scale and 
maceration, as well as scaling involving the soles of the 
feet consistent with tinea pedis.  The examiner rendered 
diagnoses of onychomycosis involving the toenails and tinea 
pedis involving the feet.  The Board notes that the examiner 
also rendered diagnoses of eczematous dermatitis involving 
the arms, legs, trunk, buttocks and groin, xerosis involving 
the trunk, upper and lower extremities, scars of the left 
dorsal upper arm and left medial cheek, and a history 
consistent with actinic keratoses, with no evidence of active 
actinic keratoses on examination of the affected sites.

In January 2002, the RO determined that further clarification 
from this examiner was needed.  The RO noted that the veteran 
was service connected only for a skin disease diagnosed as 
mycotic process of the feet, but that the post-service 
evidence had included diagnoses of dermatitis, infectious 
eczematoid of the feet and ankles, and trichophytosis of the 
left foot.  The examiner was asked to clarify which, if any, 
of the post-service diagnoses were related to his service-
connected skin disease and which, if any, were unrelated to 
service.

In an addendum dated in January 2002, the VA dermatologist 
who had performed the August 2000 dermatological examination 
stated that a mycotic process of the feet, trichophytosis, 
dermatophytosis and tinea pedis were all essentially the same 
diagnosis.  She then offered the following explanation: 

Since the patient is reported to be 
service connected for disease diagnosis 
mycotic process of the feet and I am 
being requested to clarify the areas of 
the veteran's body having residuals of 
the service related skin disease, 
specifically I hope to clarify in this 
dictation that the patient's mycotic 
process is currently involving the feet, 
i.e., tinea pedis, and toenails, i.e., 
onychomycosis.  The patient did not show 
evidence of fungal infection elsewhere 
over the areas of his body which were 
examined at the time of his 11/16/01 
appointment.

The examiner also noted that the veteran's eczematous 
dermatitis, which also could be referred to as dermatitis or 
infectious eczematoid was noted to involve the arms, legs, 
trunk, buttocks and groin by history, with evidence of mild 
activity over the trunk, and upper and lower extremities at 
the time of the veteran's November 2001 VA examination.

The Board observes that the veteran has also submitted 
several photographs of skin lesions on his arms.  However, as 
the veteran is service connected only for the mycotic process 
of his feet, and this service-connected disability has been 
medically determined to be limited only to his feet 
(diagnosed as tinea pedis) and toenails (diagnosed as 
onychomycosis), these photographs are not relevant to the 
Board's analysis of his service-connected fungal disorder.

The veteran's mycotic fungus of the feet has been evaluated 
as 10 percent disabling under the criteria of 38 C.F.R. 
§ 4.118, Diagnostic Code 7819, pursuant to which the severity 
of benign new skin growths is evaluated.  As this evaluation 
has been in place for at least 20 years, it is protected 
pursuant to the provisions of 38 U.S.C.A. § 110.  See also 38 
C.F.R. § 3.951.  DC 7819 states that such growths are to be 
rated as for eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
The veteran's mycotic process of the feet has therefore been 
rated under DC 7806, pursuant to which the severity of eczema 
is evaluated.  Pursuant to DC 7806, a 10 percent rating is 
warranted for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent rating is warranted for eczema with exudation or 
itching which is constant, extensive lesions, or marked 
disfigurement.  Finally, a 50 percent rating is warranted for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or when it is 
exceptionally repugnant.

A review of the evidence described above reveals that the 
veteran's mycotic process is generally well-controlled with 
the use of medicated creams, and is, by the veteran's own 
report, only intermittently problematic.  However, the Board 
finds that the evidence does show frequent treatment for this 
problem, and that while recent VA examiners have not noted 
the current presence of any fungal infection of the skin 
surfaces of the veteran's feet, they have noted extensive 
scaling and macerations in the web areas between the toes and 
the soles of the feet.  In addition, the veteran's fungal 
infection of the toenails, onychomycosis, was noted to be 
present at the time of all examinations.  Furthermore, the 
Board finds that as the fungal infection affects all areas of 
both feet, including all 10 toenails, the soles and the areas 
between all toes, this disorder involves an extensive area.  
These findings more closely approximate the criteria 
contemplated for a 10 percent rating under DC 7806.  However, 
there is no evidence of constant exudation or itching, in 
light of the fact that the veteran's fungal infection is only 
occasionally or intermittently present.  In addition, while 
there was scaling present on examination, the Board finds 
that this does not rise to the level of "extensive 
lesions," particularly as the scales were only 
"occasional" in distribution and limited to the soles of 
the veteran's feet and the areas between the toes.  Finally, 
there is no evidence that the disorder causes marked 
disfigurement, particularly in light of its location in an 
areas which is usually covered by clothing and shoes.  
Therefore, the Board finds that a higher, 30 percent rating 
is not warranted by the evidence.

As noted previously, effective August 30, 2002, VA revised 
the criteria for evaluating disorders of the skin, as 
codified at 38 C.F.R. §§ 4.118.  See 67 Fed. Reg. 49,590-
49,599 (2002), and the veteran has been duly advised of these 
new regulations and given the applicable opportunity to 
respond.  Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 
(1991), where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant normally applies, absent 
Congressional intent to the contrary.  Thus, the Board will 
analyze the severity of the veteran's mycotic process of the 
feet under the revised regulations as well.

Under these revised regulations, the Board observes that DC 
7813 states that dermatophytosis, including tinea pedis of 
the feet, is to be rated as dermatitis under DC 7806.  Other 
similar code sections, including DCs 7820, state that 
infections of the skin not listed elsewhere are to be rated 
as dermatitis under DC 7806 as well.  Therefore, the Board 
shall evaluate the veteran's mycotic process under the 
revised provisions of DC 7806.

Under DC 7806, pursuant to which the severity of dermatitis 
or eczema is evaluated, a 10 percent rating is warranted when 
this disorder affects at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas; or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs was required for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent rating 
is warranted when this disorder affects 20 to 40 percent of 
the entire body, or 20 to 40 percent of exposed areas; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs was required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  Finally a 60 percent rating is warranted when 
this disorder affects more than 40 percent of the entire body 
or more than 40 percent of exposed areas; or constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs was required during the past 
12-month period.

A review of the evidence reveals that the veteran's mycotic 
process of the feet does not affect an exposed area, and 
affects no more than 20 percent of his entire body.  As noted 
above, the veteran does suffer from extensive skin problems 
over most of his body, but these problems have been medically 
determined to be unrelated to the fungal infection of his 
feet and toenails, such that they cannot be considered in 
evaluating the severity of his service-connected mycotic 
process.  In addition, the evidence does not indicate that 
treatment for the veteran's mycotic process requires systemic 
therapy at all, but instead is treatment by the topical 
application of medicated creams.  Therefore, the Board finds 
that the veteran's mycotic process of the feet warrants no 
more than a 10 percent rating under the revised criteria of 
DC 7806.

The Board has considered whether the veteran is entitled to a 
higher disability rating under the provisions of other codes 
relating to the evaluation of skin disorders under either the 
former or the revised rating schedule.  However, as all 
applicable codes under either schedule requires rating the 
disorder under DC 7806, evaluation under other applicable 
codes would not result in a higher rating.

IV.  Conclusion

In reaching the foregoing decisions to deny increased ratings 
for the four disabilities at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2002).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that these 
disabilities resulted in frequent periods of hospitalization.  
Moreover, while these disabilities may have an adverse effect 
upon employment, as noted by the veteran, it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  Accordingly, with the lack of evidence 
showing unusual disability not contemplated by the Rating 
Schedule, the Board concludes that a remand to the RO, for 
referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321, is not warranted. 


ORDER

An increased rating for residuals of a gunshot wound injury 
to the left arm, Muscle Group VI, currently evaluated as 20 
percent disabling, is denied.

An increased rating for scars of the left buttock and 
scrotum, residuals of a gunshot wound injury, currently 
evaluated as 10 percent disabling, is denied.

An increased rating for low back strain, currently evaluated 
as 10 percent disabling, is denied.

An increased rating for mycotic fungus of the feet, currently 
evaluated as 10 percent disabling, is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

